Citation Nr: 1223670	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-08 967	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an above-the-left-knee amputation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1961 to January 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in May 2007 before the undersigned Veterans Law Judge (VLJ) of the Board, also often and more commonly referred to as a Travel Board hearing.

In April 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  

The Board issued a decision in April 2009 denying the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC/Court).

In a September 2010 Order, granting a joint motion, the CAVC vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion. 

To comply with these directives, the Board in turn again remanded the claim to the RO via the AMC in May 2011.

The Veteran unfortunately since has died, however, requiring the dismissal of his appeal.



FINDING OF FACT

On May 29, 2012, during the pendency of this appeal, the Veteran's representative notified the Board that the Veteran had died in November 2011.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits, therefore, has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


